Name: 82/226/EEC: Commission Decision of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (south-west of England) SMUK No 82-17 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-20

 Avis juridique important|31982D022682/226/EEC: Commission Decision of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (south-west of England) SMUK No 82-17 (Only the English text is authentic) Official Journal L 105 , 20/04/1982 P. 0024 - 0025*****COMMISSION DECISION of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (south-west of England) SMUK No 82-17 (Only the English text is authentic) (82/226/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2744/80 of 27 October 1980 establishing supplementary measures in favour of the United Kingdom (1), Whereas, in accordance with Article 4 of the said Regulation (EEC) No 2744/80, the United Kingdom has submitted a special programme for the south-west of England; Whereas the amount of the Community's financial contribution to be granted to the sub-programmes involved in this special programme and eligible under Article 3 of the said Regulation, and which are entitled to be taken into consideration and are set out in the Annex, should be fixed at: 40 % for roads, 20 % for electricity, 40 % for water and sewerage, 40 % for telecommunications, respectively of the payments made and estimated by the United Kingdom authorities in the financial year commencing 1 April 1981; Whereas all the conditions set out in the said Regulation for granting financial assistance to these sub- programmes are met; Whereas the measures provided for by this Decision are in accordance with the opinion of the Committee set up under Article 7 (1) of the said Regulation, HAS ADOPTED THIS DECISION: Article 1 Financial assistance of 40;608 million ECU is hereby granted to the sub-programmes forming part of the special programme for the south-west of England which are set out in the Annex hereto. The sum to be granted to each sub-programme is given in the same Annex. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 24 March 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 284, 29. 10. 1980, p. 4. ANNEX SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made and estimated by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 1 253 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 40 % 501 000 ECU // 2. SUB-PROGRAMME: ELECTRICITY // // Payments made and estimated by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 17 905 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Central Electricity Generating Board South-West Electricity Board // // Grant decision: // 20 % 3 581 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made and estimated by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 34 020 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 14 % // - EIB // 19 % // Spending authorities: South-West Water Authority // // Grant decision: // 40 % 13 608 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made and estimated by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 57 296 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 2 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % 22 918 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments.